Citation Nr: 0300005	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the 
veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia.  The veteran 
perfected a timely appeal of this determination to the 
Board.

During the course of this appeal, the veteran asserted 
that his schizophrenia claim be expanded to psychiatric 
disability generally, to specifically include post-
traumatic stress disorder (PTSD).  In support, he argued 
that he was misdiagnosed as having schizophrenia; 
alternatively, he maintained that his schizophrenia had 
evolved into PTSD.  Although in July 2000 the RO initially 
denied service connection for PTSD, in a February 2002 
rating decision, the RO granted service connection for 
this condition and assigned a 50 percent evaluation, 
effective September 30, 1999.  In notifying the veteran of 
this award, the RO noted that his schizophrenia remained 
on appeal.  Since that time, the veteran has not initiated 
an appeal regarding either the effective date of the award 
of service connection for PTSD or evaluation assigned, and 
therefore the Board has identified the issue on appeal as 
stated on the title page.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  In an August 1968 rating action, the RO denied service 
connection for schizophrenia; the veteran was provided 
notice of the decision and of his appellate rights, but he 
did not appeal this determination and the decision became 
final.

2.  Evidence added to the record since the August 1968 
rating decision that denied service connection for 
schizophrenia does not bear directly and substantially 
upon the specific matter under consideration, is 
cumulative or redundant of the evidence previously of 
record, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1968 decision, which denied 
service connection for schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C. § 4005 
(1964)); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 
(1968).

2.  Evidence received since the August 1968 RO rating 
decision is not new and material; the claim of entitlement 
to service connection for schizophrenia is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001); and are now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's application to 
reopen a claim of service connection for schizophrenia and 
that the requirements of the VCAA have in effect been 
satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  VA has amended its regulations to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits or who attempts to 
reopen a previously denied claim.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, 
to include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

In any event, in December 2001, the veteran was provided 
with a VA examination to determine the nature and extent 
of his psychiatric disability and to obtain an opinion as 
to the etiology of this disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
In a November 2001 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  There 
is no identified evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  New and material

In an August 1968 rating decision, the RO denied service 
connection for schizophrenia on the basis that the 
evidence did not show that the veteran had that disease 
either in service or within the one-year presumptive 
period.  The veteran was provided notice of the decision 
and of his appellate rights, but he did not appeal the 
determination and the decision became final.

The evidence of record at the time of the August 1968 
determination consisted of the service medical records and 
May 1956 and July 1968 VA hospitalization reports.  The 
service medical records are negative for any complaint or 
treatment of psychiatric problems.  The May 1956 
hospitalization report reflects that the veteran received 
treatment for his service-connected malaria, and the July 
1968 hospitalization report shows that he was treated for 
approximately six weeks for psychiatric problems and was 
diagnosed as having schizophrenia.

Because the veteran did not submit a Notice of 
Disagreement to the August 1968 rating decision, it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991) (formerly 38 U.S.C. § 4005 (1964)); 
38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1968).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  As defined by the regulation 
in effect when the veteran filed this claim in September 
1998, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record was to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There was no requirement, however, that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of former section 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of 
a complete record rather than a showing that the evidence 
would warrant a revision of a previous decision.  Id. at 
1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  The 
amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing and 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen because the veteran filed it at 
the RO in September 1998.

Evidence associated with the claims folder since the 
August 1968 rating decision includes voluminous VA 
inpatient and outpatient treatment records, dated from 
February 1969 to October 2001; a December 2001 VA 
psychiatric examination report; and numerous statements 
and written argument submitted by or on behalf of the 
veteran.

As noted in the introduction in support of his application 
to reopen his claim of service connection for psychiatric 
disability, the veteran maintained that he was either 
misdiagnosed as having schizophrenia or that his 
schizophrenia had evolved into PTSD.  In either case, he 
in essence was seeking service connection for PTSD, which 
has since been established.

A careful review of the medical evidence dated subsequent 
to the August 1968 rating decision shows that the veteran 
has been diagnosed as having several psychiatric 
disabilities, and most frequently, PTSD, for which service 
connection was established during the veteran's 
prosecution of this appeal.  Significantly, the evidence 
reflects examiners have not assessed him as suffering from 
schizophrenia.  Indeed, the February 1969 hospitalization 
report indicates that he was diagnosed as having 
"schizophrenia, latent type, revised to depressive 
reaction."  In addition, the comprehensive December 2001 
VA psychiatric examination report reflects that the only 
psychiatric disability that the veteran was diagnosed as 
having was PTSD.  Moreover, in light of the veteran's 
contentions, he in essence concedes that, consistent with 
the medical evidence, he does not have schizophrenia.  
Therefore, although the evidence is new because it was not 
of record at the time of the August 1968 rating decision 
and is not cumulative because it reflects that the veteran 
has been diagnosed with other psychiatric disabilities, 
and particularly PTSD, which has been shown as related to 
his military service, the evidence is not material 
because, as the RO has noted, none of it, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
schizophrenia is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

